The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 8-11, 13 and 16, 17, 19 and 20 are allowable.
Claims 1-4, 6, 7 and 14 are objected to as containing informal issues.
Claim 5, 12, 15 and 18 are rejected.


Allowable Subject Matter
Claims 8-11, 13 and 16, 17, 19 and 20 are allowable.
Other claims recite novel subject matter but are rejected as indefinite or objected to as containing informal issues.
Within each claim as a whole the examiner deems the novel limitation to be selecting a cloud from a plurality of clouds, to serve as a secondary system should the edge site become unavailable, based on results of tests performed against the plurality of clouds that are indicative of respective potential recovery time objective (RTO)/recovery point objective (RPO) values of the plurality of clouds.  
The closest prior art is considered to be Banerjee which teaches determining a data backup site based on prioritized rankings of the sites and determined workload characteristics.  Bannerjee does not determine a backup site based tests performed against sites that are indicative of RTO/RPO values.



Claim Objections
Claims 1-4, 6, 7 and 14 are objected to as containing informal issues.
Claim 1 line 9 should include commas to read "storing, within an application-specific policy for the application, information".
Claims 2-4 and 6 are objected to for containing informal issues inherited from parent claim 1.
Claim 7 line 8 should read "within the application-specific DR policy; and".
Claim 14 is an exact duplicate of claim 7.  From the structure of other claims in the case, this claim should likely depend on claim 8 and be for a non-transitory machine readable medium.





Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 5, 12, 15 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 line 3 recites "on the fly".  This term lacks antecedent basis.  The examiner is aware that this is a colloquial phrase, but that does not remedy its lack of antecedent basis.
Claim 12 line 3 recites "on the fly".  This term lacks antecedent basis.
Claim 15 line 1 recites "the non-transitory machine readable medium of claim 14".  This limitation lacks antecedent basis as claim 14 is currently directed to a method.
Claim 18 line 3 recites "on the fly".  This term lacks antecedent basis.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rogers teaches determine a storage site of a storage area network to use based on needed RPO and based on determined bandwidth requirements of a workload.  Anaya teaches collecting network utilization metrics of a workload and performing asynchronous replication to a standby site based on RTO requirements.  Garlapati teaches configuring a redundancy scheme based on customer specified RTO and RPO, wherein the service determines and executes a recovery plan to satisfy the RTO and RPO.





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114